DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, r acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitations are “means for supporting a substrate”, “means for delivering a silicon precursor” and “means for delivering radicals” and “means for controlling operations in the reaction chamber” in claim 1.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “means for controlling operations” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The application supports a system controller for controlling process operations but does not teach any example beyond the system controller to support the broader terminology of such means.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26-38 are rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  The application supports a “system controller” but does not support a “means for controlling operations” as now claimed.

Claim Rejections - 35 USC § 102
Claims 26, 27, 31, 34, 35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadarajan (9.371,579).
Varadarajan teaches an apparatus for depositing a film comprising, see Fig. 1 and related text:
- a means for supporting a substrate – interpreted under 112f as a stage, pedestal or the equivalent – see pedestal 114,
- a means for generating capacitively coupled plasma remote from the chamber, see capacitively couples remote plasma source 122 9col 2, lines 15-28), 
- means for delivering a silicon containing precursor into the reaction chamber – interpreted under 112f as a gas inlet – inlet as connected to 140, 
- and a means for controlling operations – see module controller 150 described as being configured to execute instructions for the system, wherein:
- trimethylsilane (including an Si-H and Si-C bond) is flowed into the process chamber (col 7, lines 10-21) – the flow of silicon gas as well as hydrogen radicals is described at least in the abstract and claim 1.
	In regard to the means for delivering radicals into the reaction chamber – it is stated that the radicals are delivered into the relaxation zone 138 (via means interpreted as an inlet and defined per the inlet from 122 into the chamber) and the silicon precursor is delivered into the deposition zone 108 (col 5, lines 25-34) to form a silicon-carbon containing film on the substrate.
	Regarding claim 27, ‘579 teaches an ion filter to remove ions (claim 13).
	Regarding claim 31, ‘579 teaches a co-reactant (col 1, lines 40-58).
	Regarding claim 34, ‘579 teaches siloxanes and teaches silicon oxycarbides (i.e. silicon-carbon-oxides) (col 7, lines 10-21).
	Regarding claim 35, ‘579 describes CVD and does not described ALD.
	Regarding claim 38, the film is understood to have a density of some level, therefore it is understood that the conditions promote the same.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 32, 33, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (9,371,579) in view of Varadarajan (9,837,270).
The teachings of ‘579 are described above, teaching the claimed apparatus and the claimed controller steps of using particular species to form silicon carbide films, but being silent on steps to form a particular conformality.
Regarding claims 28 and 37, ‘270 teaches that process controller steps in forming silicon carbide layers, it is useful to include densification steps that result in conformality within substrate recesses of at least 90% (particularly col 21, lines 4-39).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the densification step(s) of ‘270 in the controller process of ‘579 as ‘579 describes a silicon carbide forming apparatus and controller steps but is silent on specifically addressing deposition on a feature (which is understood the intent of the apparatus and steps) and ‘270 describes an improvement to allow for good conformality.  Further to claim 37, ‘270 teaches that the dielectric constant of such a film is less than 4.0 and depends on process conditions (col 21, lines 40-55), therefore, it would have been further obvious to form the silicon carbide layer of the combined art at a dielectric constant of 4.0 or less if that met the process requirements.
Regarding claims 32 and 33, ‘579 teaches a co-reactant as per above, but is silent on the claimed co-reactants.  ‘270 teaches that viable co-reactants for forming silicon carbide films using a remote plasma source include oxygen, carbon dioxide, carbon monoxide and the like (col 24, lines 23-33).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the co-reactants of ‘270 in the silicon carbide film forming method of ‘579 as both references teach forming the same layer including oxide and ‘270 teaches the use of the claimed co-reactants for the same.
Regarding claim 36, ‘579 is silent on the distance between the remote plasma chamber, but ‘270 teaches that the distance between the remote source (generating means) and the reaction chamber is a result effective variable, generally between 1-30cm, but optimized to neutralize much of the ionized species in the plasma (col 23, line 64 – col 24, line 23).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to set the generating means of ‘579 at a distance of 1-30cm or at any spacing that would allow for the ions to be substantially mitigated before reaching the process space.  It is particularly noted that as per above ‘579 teaches a filter and therefore is concerned with controlling the reactive species.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (9,371,579).
To claim 29, ‘579 teaches that the density range of the film is over 2.0 g/cc (background), thereby overlapping and making obvious the claimed density range.
Regarding claim 30, ‘579 teaches a temperature range of 200-400 degrees C (col 6, line 33- col 7, line 25) thereby overlapping the claimed temperature range.  In regard to the pressure, ‘579 is silent on a specific pressure but generally teaches that the pressure is a result effective variable based on desired deposition rate vs film density (background) – as such, it would have been obvious to set the pressure at any point such as between 0.2 – 8 Torr if that resulted in an ideal film formation pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715